Case 2:18-cv-01890-JMA-ARL Document 60 Filed 12/09/19 Page 1 of 3 PageID #: 805



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 C.W., S.W. and N.W.,

                                    Plaintiffs,                           ORDER
                                                                          18-CV-1890 (JMA) (ARL)
                  -against-

 PRINCIPAL PETER OSROFF, GARDEN CITY SCHOOL
 DISTRICT, THE BOARD OF EDUCATION GARDEN
 CITY UNION FREE SCHOOL DISTRICT, GARDEN CITY
 MIDDLE SCHOOL, JOHN DOE #1-#5 and JANE DOE #1-#5
 the last two names being fictitious, it being intended to name
 all other parties who may have some interest in or lien upon
 the premises described in the complaint,

                                     Defendants.
 ---------------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         Before the Court is the renewed motion of Amy Marion (“Marion”) of Abrams,

 Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, counsel of record for

 the plaintiffs, C.W., S.W. and N.W., for leave to withdraw as attorney of record in this matter.

 On November 8, 2019, Marion filed a two sentence letter seeking leave to withdraw because her

 clients had advised her that they wished to proceed pro se. On the same day, the Court received

 a letter from two of the plaintiffs, who identified themselves as Colleen and Stephen Wende, also

 requesting permission to proceed pro se. Despite the plaintiffs’ request, the Court denied the

 motion because it was not clear if the Wendes had been advised by Ms. Marion that they could

 not proceed pro se. See Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d

 Cir. 1990) (a non-attorney parent must be represented by counsel in bringing an action on behalf

 of his or her child.); Purcell v. City of New York, No. 18 CV 3979 PKC RLM, 2018 WL

 3733941, at *1 (E.D.N.Y. Aug. 6, 2018) (non-attorney parent cannot appear on behalf of a minor

 child). In its decision denying the motion, the Court advised the Wendes that should Marion be
Case 2:18-cv-01890-JMA-ARL Document 60 Filed 12/09/19 Page 2 of 3 PageID #: 806



 relieved at a later date, they would be required to retain counsel in order to proceed with this case

 on their son’s behalf. On November 22, 2019, Marion renewed her motion. ECF No. 59.

 Despite service of the renewed motion on the Wendes, the plaintiffs did not file any response.

        Local Rule 1.4 provides that:

        An attorney who has appeared as attorney of record for a party may be relieved or
        displaced only by order of the court and may not withdraw from a case without leave of
        the court granted by the order. Such an order may be granted only upon a showing by
        affidavit of satisfactory reasons for withdrawal or displacement and the posture of the
        case, including its position, if any, on the calendar.


 See Local Civil Rule 1.4 of the Local Civil Rules of the United States District Courts for the

 Southern and Eastern Districts of New York. The Court must consider two factors when

 deciding a motion to withdraw (1) "'the reasons for withdrawal'" and (2) "'the impact of the

 withdrawal on the timing of the proceeding.'" Estate of Larry Shaw & Susan Shaw v. Marcus,

 No. 7:14-CV-3849 (NSR), 2016 U.S. Dist. LEXIS 120742, 2016 WL 4679734, at *1 (S.D.N.Y.

 Sept. 6, 2016) (quoting Blue Angel Films, Ltd. v. First Look Studios, Inc., No. 08-CV-6469

 (DAB) (JCF), 2011 U.S. Dist. LEXIS 16674, 2011 WL 672245, at *1 (S.D.N.Y. Feb. 17, 2011)).

 However, as courts within this district have held, "while Local Rule 1.4 requires a court order to

 withdraw, when counsel has been discharged -- and agreed to the termination -- the order to

 withdraw should issue except under the most compelling circumstances." Casper v. Lew

 Lieberbaum & Company, Inc., 1999 U.S. Dist. LEXIS 7779, 1999 WL 335334 *4 (S.D.N.Y.

 1999). Further, the New York Code of Professional Responsibility mandates that an attorney

 withdraw if he or she has been discharged by the client. See 22 NYCRR 1200.15(b)(4).

        Here, Marion has indicated that her clients have advised her that they do not wish her to

 proceed. Indeed, the Wendes have confirmed that they were surprised to learn that a large

 retainer paid to counsel had run out without result. It is clear from their prior submission that
Case 2:18-cv-01890-JMA-ARL Document 60 Filed 12/09/19 Page 3 of 3 PageID #: 807



 they are unwilling to continue to pay for legal fees. Accordingly, as Marion has provided a

 satisfactory justification for the motion to withdraw, the motion is granted.

        The plaintiffs are directed to retain new counsel within thirty days of the date of this

 order or risk a recommendation that the case be dismissed for failure to prosecute. Marion is

 directed to serve a copy of this order on the plaintiffs immediately upon receipt.


 Dated: Central Islip, New York                        SO ORDERED:
        December 9, 2019

                                                       __________/s________________
                                                       ARLENE R. LINDSAY
                                                       United States Magistrate Judge
